DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 were previously pending.  Claims 1, 5, 9, and 13 were amended in the reply filed August 16, 2021.  Claims 1-16 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejections made under §§ 102 & 103 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "reading, by an optical imaging device interfaced with a computing device, a displayed machine-readable code encoded with a ticket 
Paragraphs 0024-25 generally support receiving the device identifier associated with a mobile computing device, but not that it is encoded and received by the reading of the displayed machine-readable code.  Instead, the disclosure only appears to have the identifier obtained by some other non-specific data signaling means.  "The ticketing system 102 may scan the machine-readable code for the ticket to obtain the ticket identification value encoded therein. The ticketing system 102 may also receive data from the purchaser device 108 used for the additional authentication. In the case where a device identifier is used, the purchaser device 108 may provide the device identifier to the ticketing system 102." ¶ 0024.  "The receiving device 202 may be configured to receive data signals electronically transmitted by purchaser devices 108 or recipient devices 114 that are superimposed or otherwise encoded with device identifiers and/or digital signatures, and may also be superimposed or otherwise encoded with ticket identification values." ¶ 0031.  "The transmitting device 224 may be configured to electronically transmit data signals to purchaser devices 108 and recipient devices 114 superimposed or otherwise encoded with requests for ticket identification values, device identifiers, or digital signatures for use in performing the functions discussed herein." ¶ 0039.  
The other independent claims contain analogous limitations (some with a digital signature in place of the receiver device identifier, but with the same issues).  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the separately recited elements of "reading, by an optical imaging device interfaced with a computing device, a displayed machine-readable code encoded with a ticket identification value and a receiver device identifier associated with a mobile computing device" and "obtaining, by the computer device, the ticket identification value and the receiver device identifier as a result of reading the displayed machine-readable code."  These are two steps but they appear to refer to a single action.  The distinction between them is not sufficiently clear, and the Specification appears to describe them as occurring in a single action of reading the code with the data being obtained at the same time.  
The limitation "reading, by an optical imaging device interfaced with a computing device, a displayed machine-readable code encoded with a ticket identification value and a receiver device identifier associated with a mobile computing device" is further unclear because it is not clear whether the "receiver device identifier" is being read by the device on its own or if it is also required to be encoded in the displayed machine-readable code.  
The other independent claims contain analogous limitations (some with a digital signature in place of the receiver device identifier, but with the same issues).  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-5, 8-9, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marti, et al., U.S. Pat. Pub. No.  2010/0228576 (Reference A of the attached PTO-892) in view of Umemoto, U.S. Pat. Pub. No.  2020/0184430 (Reference A of the PTO-892 part of paper no. 20210322).
As per claim 1, Marti teaches a method for validating ticket authenticity, comprising: 
reading, by an optical imaging device interfaced with a computing device, a displayed machine-readable code encoded with a ticket identification value (¶ 0037); 
obtaining, by the computer device, the ticket identification value as a result of reading the displayed machine-readable code  (¶ 0060); 
on a basis of the ticket identification value obtained by reading the displayed machine-readable code, identifying, by the computing device, ticket information (¶¶ 0062-63); 
validating, by the computing device, authenticity of a ticket obtained by reading the displayed machine-readable code (¶ 0062); and 
outputting, by the computing device, the result of the validation of the authenticity of the ticket (¶ 0063). 
Marti does not explicitly teach these elements that are found in Umemoto: reading and obtaining a receiver device identifier associated with a mobile computing device (¶ 0121); identifying a blockchain data entry included in one of a plurality of blocks comprising a blockchain, wherein the blockchain data entry includes at least the ticket identification value and a blockchain device identifier (¶¶ 0090, 106-07); and validating authenticity based on a comparison of the receiver device identifier to the blockchain device identifier included in the identified blockchain data entry (¶ 0153).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Umemoto—namely, to enhance transaction security and further reduce fraudulent ticket transactions (¶ 0006).  Both Marti and Umemoto deal with event 
As per claim 4, Marti in view of Umemoto teaches claim 1 as above.  Umemoto further teaches receiving, by the receiver of the computing device, an ownership transfer request including at least the ticket identification value, an originating device identifier, and the blockchain device identifier (¶¶ 0088-90); and electronically transmitting, by a transmitter of the computing device, at least the ticket identification value, originating device identifier, and blockchain device identifier to a node included in a blockchain network associated with the blockchain (¶¶ 0090-92), wherein the ownership transfer request is received and the electronic transmission is transmitted prior to reading of the displayed machine-readable code and receipt from the mobile computing device (¶¶ 0076, 179-80); which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 5, Marti teaches a method for validating ticket authenticity, comprising: 
reading, by an optical imaging device interfaced with a computing device, a displayed machine-readable code encoded with a ticket identification value (¶ 0037); 
obtaining, by the computing device, the ticket identification value as a result of reading the displayed machine-readable code (¶ 0060); 
on a basis of the ticket identification value obtained by reading the displayed machine-readable code, identifying, by the computing device, ticket information (¶¶ 0062-63); 
validating, by the computing device, authenticity of a ticket obtained by reading the displayed machine-readable code (¶ 0062); and 
outputting, by the computing device, the result of the validation of the authenticity of the ticket (¶ 0063). 
Marti does not explicitly teach these elements that are found in Umemoto: reading and obtaining a digital signature (¶¶ 00121, 153); identifying a blockchain data entry included in one of a plurality of blocks comprising a blockchain, wherein the blockchain data entry includes at least the ticket identification value and a public key of a cryptographic key pair (¶¶ 0090, 106-07, 121); and validating based on validation of the digital signature using the public key (¶ 0153).  The elements would have been obvious to incorporate for the same reasons as those in claim 1 above. 
As per claim 8, Marti in view of Umemoto teaches claim 5 as above.  Umemoto further teaches the digital signature is generated by the mobile computing device using a private key of the cryptographic key pair (¶¶ 0090, 121); which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claims 9 and 12, Marti in view of Umemoto teaches a system for validating ticket authenticity, comprising: an optical imaging device interfaced with a computing device and a receiver of the computing device configured to perform the steps of analogous claims 1 and 4 (see citations and obviousness rationale above). 
As per claims 13 and 16, Marti in view of Umemoto teaches a system for validating ticket authenticity, comprising: an optical imaging device interfaced with a computing device and a receiver of the computing device configured to perform the steps of analogous claims 5 and 8 (see citations and obviousness rationale above).

Claims 2, 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marti, et al. in view of Umemoto as applied to claims 1, 5, 9, and 13 above, further in view of Johnson, et al., U.S. Pat. Pub. No.  2017/0221288 (Reference B of the PTO-892 part of paper no. 20210322).
As per claims 2, 6, 10, and 14, Marti in view of Umemoto teaches claims 1, 5, 9, and 13 as above.  The references do not explicitly teach outputting the result of the validation includes electronically transmitting, by a transmitter of the computing device, a signal to a locking mechanism interfaced with the computing device instructing the locking mechanism to unlock if the validation of the authenticity of the ticket is successful.  However, this is taught by Johnson (¶¶ 0034-35, 134-36).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in .

Claims 3, 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marti, et al. in view of Umemoto as applied to claims 1, 5, 9, and 13 above, further in view of Johnson, et al. and Clare, U.S. Pat. Pub. No.  2007/0296545 (Reference C of the PTO-892 part of paper no. 20210322).
As per claims 3, 7, 11, and 15, Marti in view of Umemoto teaches claims 1, 5, 9, and 13 as above.  The references do not explicitly teach electronically transmitting, by a transmitter of the computing device, at least the receiver device identifier to an external system if validation of the authenticity of the ticket is unsuccessful.  Johnson teaches electronically transmitting, by a transmitter of the computing device, at least the receiver device identifier if validation of the authenticity of the ticket is unsuccessful (¶¶ 0128, 131), which would have been obvious to incorporate for the same reasons as the elements in claims 2, 6, 10, and 14 above.  Clare teaches transmitting to an external system (¶ 0082).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Clare—namely, to create multiple records of failed access attempts.  Moreover, this is merely a combination of old elements in the art of controlling access to an area.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elmgren, et al., A ticket to blockchains, 2018 (Reference U of the attached PTO-892) relates to ownership verification via blockchain.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DANIEL VETTER/Primary Examiner, Art Unit 3628